_____________

                                No. 96-1749WA
                                _____________

Frank M. Rudon,    *
                                    *
                   Appellant,       *
                                    *
      v.                            *
                                    *   Appeal from the United States
U.S. Postal Service, c/o Marvin     *   District Court for the Western
Runyon, U.S. Postmaster General;*   District of Arkansas.
Wayne Dick, District Manager,       *
Little Rock, Arkansas Post          *         [UNPUBLISHED]
Office; Roger L. Marcum,            *
Postmaster, Hot Springs             *
National Park, Arkansas,            *
                                    *
                 Appellees.         *
                              _____________

                        Submitted:   October 25, 1996

                          Filed: October 30, 1996
                                _____________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                              _____________


PER CURIAM.


     Frank M. Rudon appeals the district court's order dismissing Rudon's
complaint.    After careful review of the record and the parties' briefs, we
conclude the dismissal was proper.   We affirm substantially for the reasons
stated by the district court.    See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.